Attorney’s Docket Number: AB4479-US 111548-243126
Filing Date: 01/04/2012
Claimed Foreign Priority Date: none
Applicants: Guler et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Election filed on 06/29/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the Group I invention (drawn to a semiconductor structure), in the reply filed on 06/29/2022, is acknowledged. Applicant indicated than claims 1-21 read on the elected Group Invention. The examiner agrees. Accordingly, pending in the instant application are claims 1-24, with claims 22-24 being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 9 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 recites the limitation “wherein the isolation structure” in L. 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 10 depends from claim 9 thus inherits the deficiency identified supra.

EXAMINER’S AMENDMENT
This application has been placed in condition for allowance in view of an authorized Examiner’s Amendment, resolving all pending issues (see, Interview Summary), as well as the formal matters regarding the title. Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the Examiner’s Amendment to Claims 9 and 22-24 was given in a telephone interview with Mr. Justin Brask (Reg. No. 61,080) on 08/23/2022.
The application has been amended as follows:
In the Claims:
Amend Claim 9 as follows:
“The integrated circuit structure of claim 8, wherein the first isolation structure and the second isolation structure both further comprise a third dielectric material laterally surrounded by an upper portion of the first dielectric material, the third dielectric material on an upper surface of the oxidation catalyst layer.”










Cancel claims 22-24.
In the Title:
Replace the Title with -- Fin Trim Plug Structures having an Oxidation Catalyst Layer Surrounded by a Recessed Dielectric Material --.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to disclose or suggest an integrated circuit structure, comprising: an isolation structure in the trench of the fin, the isolation structure between the first gate structure and the second gate structure, wherein the isolation structure comprises a first dielectric material laterally surrounding a recessed second dielectric material distinct from the first dielectric material, the recessed second dielectric material laterally surrounding an oxidation catalyst layer.
Regarding claim 8, the prior art of record fails to disclose or suggest an integrated circuit structure, comprising: a first isolation structure over a first end of the fin, a second isolation structure over a second end of the fin, wherein the first isolation structure and the second isolation structure both comprise a first dielectric material laterally surrounding a recessed second dielectric material distinct from the first dielectric material, the recessed second dielectric material laterally surrounding an oxidation catalyst layer.
Therefore, the above limitations in the entirety of their respective claims are neither anticipated nor rendered obvious over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited disclose integrated circuit structures comprising fins with trench isolation structures. However, none of the references disclose an arrangement of features as identified in the claims supra.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814